Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2019

                                    No. 04-19-00349-CV

                        IN THE INTEREST OF A.L.R., A CHILD,
                                     Appellant

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3688CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                       ORDER
         Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before July 29, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court